Citation Nr: 0414431	
Decision Date: 06/04/04    Archive Date: 06/10/04

DOCKET NO.  94-44756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUES

1.  Entitlement to service connection for a heart disorder 
secondary to service-connected bilateral varicose veins.  

2.  Entitlement to an effective date earlier than June 27, 
1995 for service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Cindy B. Smith, Attorney at 
Law


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from March 1965 to June 
1966.

This case was previously before the Board of Veterans' 
Appeals (Board) on appeal from a July 1997 Regional Office 
(RO) decision which denied service connection for a heart 
disorder as secondary to service-connected bilateral varicose 
veins, and denied service connection for a psychiatric 
disorder.  An October 1998 Board decision denied secondary 
service connection for a heart disorder, and found that new 
and material evidence had not been submitted to reopen a 
previously denied claim for service connection for a 
psychiatric disorder.  The veteran appealed the Board's 
decision to the U.S. Court of Appeals for Veterans Claims 
(Court), and a July 2000 Court decision vacated and remanded 
the Board decision as to these issues.  A December 2000 Board 
decision reopened and granted the claim for service 
connection for a psychiatric disorder, and remanded the issue 
of service connection for a heart disorder as secondary to 
service-connected bilateral varicose veins.  A December 2000 
RO decision established service connection and a total rating 
for a psychiatric disorder, effective from June 27, 1995; and 
the veteran thereafter appealed for an earlier effective date 
for service connection for this condition.

A September 2002 Board decision again denied service 
connection for a heart disorder as secondary to service-
connected bilateral varicose veins, and the Board also denied 
an effective date earlier than June 27, 1995 for service 
connection for a psychiatric disorder.  The veteran appealed 
the Board's decision to the Court.  In February 2003, the 
parties (the veteran and the VA Secretary) filed a joint 
motion requesting the Court to vacate and remand the Board 
decision; and a February 2003 Court order granted the joint 
motion.  The case was subsequently returned to the Board; the 
Board granted the veteran's attorney multiple extensions of 
time to file additional argument and evidence; and in May 
2004, the veteran's attorney submitted additional written 
argument with an attachment.



REMAND

The purpose of the Feburary 2003 joint motion and Court order 
is for the Board to further address compliance with 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) concerning the VA duty to notify the veteran of the 
evidence and information necessary to substantiate his 
claims, including what portion he is to provide and what 
portion the VA is to provide.  See 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2003); Charles v. 
Principi, 16 Vet.App. 370 (2002); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Such notice should be provided by the 
RO.  See Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (2003).  

In view of the foregoing, the case is remanded for the 
following: 

1.  The RO should send the veteran written 
notice concerning the evidence and 
information necessary to substantiate his 
claims, including notice of what portion 
he is to provide and what portion the VA 
is to provide.   

2.  Thereafter, the RO should review the 
claims for service connection for a heart 
disorder secondary to service-connected 
bilateral varicose veins, and an 
effective date earlier than June 27, 1995 
for service connection for a psychiatric 
disorder.  If the claims are denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case, and given an opportunity to 
respond, before the case is returned to 
the Board.





The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




